Citation Nr: 0500286	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-01 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a stomach 
disability, to include duodenal ulcer and chronic organic 
abdominal distress.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1974.  

This appeal arises from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's application to 
reopen his claim for service connection.  

A rating decision dated in May 2002 denied service connection 
for a psychiatric disability and residuals of a left knee 
injury.  A letter from the RO dated in May 2002 informed the 
veteran of this decision.  The veteran did not appeal these 
determinations.  Thus, those matters are not before the Board 
at this time.  38 C.F.R. § 20.200 (2004).  A rating decision 
dated in May 2003 granted the veteran a permanent and total 
disability rating for pension purposes.   


FINDINGS OF FACT

1.  The RO denied the veteran's request to reopen a claim for 
service connection for a stomach disability, to include 
duodenal ulcer and chronic organic abdominal distress in a 
February 1998 rating decision.  The veteran was notified of 
that rating decision by the RO in a March 1998 letter.  

2.  Following his notice of disagreement in May 1998, the RO 
furnished a statement of the case in September 1999.  The 
veteran did not file a substantive appeal, and the February 
1998 rating decision became final.   

3.  The additional evidence submitted since the February 1998 
rating decision is cumulative or redundant, and either by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied the 
veteran's request to reopen a claim for service connection 
for a stomach disability, to include duodenal ulcer and 
chronic organic abdominal distress is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38  C.F.R. §§ 3.104, 20.1103 (1997).  

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a stomach 
disability, to include duodenal ulcer and chronic organic 
abdominal distress.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2004).  The 
veteran's application to reopen his claim for service 
connection was filed in April 2001; consequently, the new 
version of § 3.156 which became effective August 29, 2001 
does not apply.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The appellant was notified and aware of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Quartuccio, supra.  In October 2001, the RO wrote 
the veteran a letter explaining the evidence needed to reopen 
his claim.  The RO also notified the veteran of what evidence 
the veteran could submit to support his claim.  In a 
statement dated in October 2001, the veteran stated that his 
only medical treatment was with VA; the RO obtained these 
records.  In the RO's October 2001 letter, he was informed of 
where to send any information that he had in his possession 
that was relevant to the claim.  Accordingly, the provisions 
of 38 C.F.R. § 3.159(b)(1) (2004) have been met.  

The Board notes that there is no duty under the VCAA to 
provide an examination or opinion absent the submission of 
new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii)(2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
discussed, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran filed his claim in April 2001, and in October 2001 VA 
provided notice to the claimant regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  In December 2001, the RO adjudicated the claim.  As 
such, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  
The RO provided an additional notification letter in March 
2004.  

The Board finds that VA's duty to assist the appellant with 
development of his claim has been met and there is no 
indication that any further assistance is necessary.  

Factual Background.  In May 1991 the veteran filed his 
original claims for service connection.  The RO obtained the 
veteran's service medical records and post service VA 
outpatient treatment records.  

Based on the foregoing evidence, the RO in a July 1991 rating 
decision denied service connection for abdominal distress to 
include duodenal ulcer.  In the decision, the RO explained 
that the service medical records were negative for duodenal 
ulcer, and no physical findings substantiated the long 
history of complaints of abdominal discomfort.  It was also 
noted that duodenal ulcer was not demonstrated within 12 
months of service discharge.  The RO notified the veteran 
that his claim had been denied in a July 1991 letter.   

The veteran requested to reopen a claim for service 
connection for a stomach condition in June 1997.  Additional 
VA outpatient treatment records were associated with the 
file.  In a February 1998 rating decision, the RO declined to 
reopen the veteran's claim on the basis that the newly 
submitted evidence was essentially duplicative of previously 
considered information.  During this claims process, the 
veteran testified at a personal hearing at the RO.  The 
veteran stated that abdominal distress began during service 
and continued from that time.  Additional VA outpatient 
treatment records were obtained.  As indicated above, this 
rating decision became final.  

With the veteran's April 2001 request to reopen his claim, 
the RO obtained VA medical records.  In March 2001, the 
veteran sought treatment for various complaints, including a 
decreased appetite/weight loss.  There was no pertinent 
diagnosis.  A CT scan was accomplished in April 2001, without 
any pertinent abnormality shown.  The veteran reported 
abdominal pain with emesis of 4 days' duration in October 
2001.  The assessment was gastritis.  In another treatment 
record dated in October 2001, the veteran presented with a 2-
week history of nausea and "dry heaves," and he stated that 
these symptoms had persisted on/off since 1973.  He stated 
that the current problem was identical to past episodes.  
Abdominal examination was normal.  Another medical history 
noted that the veteran had stomach problems and possible 
gastroesophageal reflux disease (GERD) since 1973 with 
recurrent nausea and vomiting.  Further medical records in 
October 2001 note the veteran's long history of nausea and 
vomiting, about once every day.  It was noted that he had 
been worked up extensively for that, without a cause being 
found.  

VA outpatient treatment records dated in December 2001 show 
that the veteran reported the onset of nausea and vomiting 
with anorexia since 1973.  The assessment was nausea and 
vomiting for 28 years, etiology unclear.  An abdominal CT 
scan of March 2002 showed no pertinent abnormality.  An April 
2002 gastrointestinal (GI) clinic note states that evidence 
that H. pylori gastritis caused nausea and vomiting was weak 
but worth a try.  No history of peptic ulcer disease was 
noted.   

VA outpatient treatment records dated in September 2002 
indicate that the veteran sought treatment for various 
problems, including nausea and vomiting.  There was no 
relevant diagnosis made.  In November 2002, the veteran's 
immediate complaints concerned a follow-up on his stomach.  
The assessment was nausea and vomiting since 1973 - 
differential still psychogenic versus gastric motility 
disorder.  

January 2003 VA outpatient treatment records again reveal 
subjective reports of various problems, including nausea and 
vomiting.  The veteran presented for routine follow-up.  
There were no pertinent assessments.    

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  "New" evidence means 
more than evidence that has not previously been included in 
the claims folder, and must be more than merely cumulative, 
in that it presents new information.  Colvin v. Derwinski, 1 
Vet. App. 171 (1990); Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim).

In addition, the evidence, even if new, must be material.  It 
must be evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including peptic ulcer 
disease, when it is manifested to a compensable degree within 
the initial post service year.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Analysis.  The veteran is seeking to reopen his claim for 
service connection for a stomach disability, to include 
duodenal ulcer and chronic organic abdominal distress.  The 
first consideration is whether or not the prior rating 
decision denying the veteran's claim is final.  The RO denied 
the veteran's request to reopen a claim for service 
connection for a stomach disability, to include duodenal 
ulcer and chronic organic abdominal distress in a February 
1998 rating decision.  The veteran was notified his claim was 
denied in March 1998.  His notice of disagreement was 
received in May 1998.  The RO furnished a statement of the 
case (SOC) in September 1999.  The veteran did not file a 
substantive appeal therefrom.  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the SOC to the veteran or within 
the remainder of the one-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever comes later.  38 C.F.R. § 20.302(b) (2004).  In the 
absence of a timely substantive appeal, the February 1998 
rating decision became final.  

To reopen his claim, the veteran is required to submit new 
and material evidence.  38 C.F.R. § 3.156 (2001).  The 
evidence submitted since the February 1998 rating decision 
includes post-service records of treatment and statements 
from the veteran.  

The medical evidence submitted since February 1998 while new 
and related to the issue of service connection for a stomach 
disability, to include duodenal ulcer and chronic organic 
abdominal distress, are merely cumulative and redundant.  At 
most, the newly received records reflect the veteran's 
continuing reported history of certain abdominal symptoms 
since the time of service.  This information is duplicative 
of what was contained in the evidence associated with the 
prior denial.  Moreover, the record of the subjective history 
is again not substantiated by a physical diagnosis or 
findings that are linked to service - the basis for the prior 
denial.  For this reason, the Board cannot conclude that the 
additional VA medical records comprise new and material 
evidence.  

The veteran has clearly expressed his belief that he has some 
type of stomach condition that is related to service - these 
views were known at the time of the previous denial.  
Additionally, lay statements such as these are not new and 
material evidence.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  
Moreover, as it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

For the above reasons, the Board finds that the veteran has 
not submitted new and material evidence to reopen his claim 
for service connection.  38 C.F.R. § 3.156 (2001).  


ORDER

The veteran's application to reopen his claim for service 
connection for a stomach disability, to include duodenal 
ulcer and chronic organic abdominal distress is denied.  



	                        
____________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


